                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH
                                     CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cv-249-FL


 MATTHEW BRADLEY,                                   )
                                Plaintiff,          )
                                                    )
        - against –                                 )
                                                    )
                                                    )
 ANALYTICAL GRAMMAR, INC.                           )
                                                    )
                                                    )
                                Defendant.          )


                MOTION TO QUASH AND FOR A PROTECTIVE ORDER
       NOW COME t h e Liebowitz Law Firm, PLLC (“LLF”) and Richard Liebowitz

(“Liebowitz” and collectively with LLF “Moving Parties”), former counsel for plaintiff Matthew

Bradley, by and through undersigned counsel, pursuant to Fed. R. Civ. P. 26 and 45, and

respectfully move this Court t o quash three Subpoenas Duces Tecum, dated 1 June 2021

(collectively “Booth Subpoenas”), issued by Dan Booth (“Booth”), attorney for Defendant

Analytical Grammar, Inc. In support hereof, the Moving Parties respectfully show unto this

Court as follows:

       1.       On 18 June 2019, Bradley, through counsel including Liebowitz, commenced this

action alleging claims for copyright infringement. (Compl., ECF No. 1).

       2.       On 3 March 2021, this Court granted Defendant’s Motion for Summary Judgment

and dismissed Bradley’s two-count action. (Order, ECF Nos. 63 & 64).

       3.       On 1 June 2021, Booth issued and served the Booth Subpoenas, consisting of the

following:


                                               1

             Case 5:19-cv-00249-FL Document 78 Filed 06/15/21 Page 1 of 4
                a.     Subpoena to Richard Liebowitz, a true and accurate copy of which is

attached hereto as Exhibit 1 and incorporated herein;

                b.     Subpoena to Liebowitz Law Firm LLC, a true and accurate copy of which

is attached hereto as Exhibit 2 and incorporated herein; and,

                c.     Subpoena to JPMorgan Chase Bank, N.A., LLF’s banking institution, a

true and accurate copy of which is attached hereto as Exhibit 3 and incorporated herein.

       4.       The Subpoena issued to Liebowitz is not signed by the Clerk of Court or any

attorney.

       5.       Upon information and belief, Booth served the Booth Subpoenas by emailing

them to Liebowitz on 1 June 2021.

       6.       “A party or attorney responsible for issuing and serving a subpoena must take

reasonable steps to avoid imposing undue burden or expense on a person subject to the

subpoena.” Fed. R. Civ. P. 45(d)(1). The court may order an attorney who fails to comply with

this duty to pay the attorneys’ fees of the subpoenaed party. Fed. R. Civ. P. 45(d)(1).

       7.       Under Rule 45, district courts are required to quash or modify a subpoena that

“subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv).

       8.       Under Rule 26, this Court may enter an order to protect a party or person from

annoyance, oppression, and undue expense. See Fed. R. Civ. P. 26(c)(1).

       9.       The Booth Subpoenas demand production of the Moving Parties’ confidential,

proprietary, and financial documents unrelated to any of claims or defenses in this action.

       10.      The Booth Subpoenas demand production of irrelevant documents.

       11.      The Booth Subpoenas are overly broad and impose an undue burden on the

Moving Parties.



                                                 2

             Case 5:19-cv-00249-FL Document 78 Filed 06/15/21 Page 2 of 4
         12.      A protective order is necessary to protect the Moving Parties from annoyance,

oppression, and undue burden and expense, and there is good cause for entry of a protective

order.

         13.      This Motion is made upon the exhibits attached hereto, the annexed declarations

of Luke Dalton, dated June 15, 2021, and the exhibits attached thereto; the memorandum of

law in support hereof; and the pleadings and prior proceedings herein, and any hearing to be

held in this matter.

         WHEREFORE, the Moving Parties respectfully pray the court for an order quashing the

Booth Subpoenas, for entry of a protective order that no response is required to the Booth

Subpoenas, for an Order requiring Booth to pay the Moving Parties’ costs and attorneys’ fees

related to the Booth Subpoenas, including costs and attorneys’ fees incurred in relation to this

Motion, and for such other and further relief the Court deems just and proper under the

circumstances.


         Respectfully submitted, this the 15th day of June, 2021.

                                                             /s/ LUKE A. DALTON
                                                             Luke A. Dalton
                                                             N.C. Bar No: 41188
                                                             luke.dalton@mgclaw.com
                                                             McAngus Goudelock & Courie,
                                                             PLLC
                                                             Post Office Box 30516
                                                             Raleigh, North Carolina 27622
                                                             Telephone: (919) 719-8204
                                                             Facsimile: (919) 510-9825
                                                             Counsel for Liebowitz Law Firm,
                                                             PLLC and Richard Liebowitz




                                                 3

               Case 5:19-cv-00249-FL Document 78 Filed 06/15/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on this June 15th, 2021, I electronically filed the foregoing Motion to

Quash and For a Protective Order with the Clerk of Court using the CM/ECF system, which will

serve the document on registered users, and that I have emailed the document to the following:

                                      Susan Freya Olive
                                      Olive & Olive, P.A.
                               emailboxednc@oliveandolive.com
                                     Attorney for Plaintiff

                                          Dan Booth
                                     Dan Booth Law LLC
                                    dan@danboothlaw.com
                             Attorney for Analytical Grammar, Inc.


                                         /s/ LUKE A. DALTON
                                         Luke A. Dalton (N.C. Bar No: 41188)
                                         luke.dalton@mgclaw.com
                                         McAngus Goudelock & Courie, PLLC
                                         Post Office Box 30516, Raleigh, North Carolina 27622
                                         Telephone: (919) 719-8204
                                         Counsel for Liebowitz Law Firm, PLLC and Richard
                                         Liebowitz




                                                 4

          Case 5:19-cv-00249-FL Document 78 Filed 06/15/21 Page 4 of 4
